Citation Nr: 1524316	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-28 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support on or before his 18th birthday.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to April 1953.  He died in April 2008.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ/RO).  VA will notify the appellant if further action is required.


REMAND

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356 (2014).  In determining whether a person qualifies as a helpless child, the focus of the analysis must be on the claimant's condition at the time of his or her eighteenth birthday.  Dobson v. Brown, 4 Vet. App. 443 (1993). 

The appellant, who was born in June 1972 and reached the age of 18 years in June 1990, claims that he became permanently incapable of self-support prior to his 18th birthday, due to cognitive and emotional disabilities.  His claim was denied by the RO on the basis that there was insufficient evidence to demonstrate that he was incapable of self-support prior to his 18th birthday.

Review of the record suggests that the appellant was notified that his medical records were unusable because they were illegible and it was requested that he send medical information which is legible, showing any and all disabilities prior to the age of 18.  See May 22, 2012 Deferred Rating Decision.  However, a copy of this letter is not available for review.  Accordingly, on remand, the appellant should be provided a letter requesting that he submit legible evidence showing his disabilities prior to the age of 18.  The RO should further inquire as to whether the appellant graduated from high school (he has submitted copies of his grade reports) and obtained or maintained employment, and, if so, the nature and dates of the employment.  The RO should also determine whether the appellant has ever been married, and the status of his present mental and physical condition.  

Spanish language documents, including a 1988 treatment report and a 2008 statement from E. J. Olivo, M.D., have not been translated.  In addition, an August 2012 letter to the appellant notes that records from the Social Security Administration (SSA) were used in deciding his claim.  Such records have not been associated with the claims file and are not available for review.  Accordingly, translations of all Spanish language documents should be obtained and records in connection with the the appellant's claim for SSA disability benefits should be secured.

VA's Adjudication and Procedures Manual (M21-1MR) provides that a VA examination is not routinely required to determine a child's incapacity for self-support, but states that a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence.  See M21-1MR, Part III, Subpart iii, Chapter 7, Topic 1, Block f.  Due to the passage of time since the Appellant was 18 years of age and the lack of legible mental health records from that time, there is insufficient evidence on which to make a decision.  Therefore, the Board finds that a vocational opinion based on full review of the record would be helpful in resolving this claim.

Finally, the appellant's representative, the Puerto Rico Public Advocate for Veterans Affairs, has not submitted a VA Form 646, Statement of Accredited Representative in Appealed Case.  As a state service organization, Puerto Rico Public Advocate for Veterans Affairs is not located within the Board's offices, and thus, the case must be remanded for them to be afforded the full opportunity to submit evidence and/or argument in support of the claim on appeal.  See 38 C.F.R. § 20.600 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify, to the extent he is able, the names, locations and approximate dates of treatment for any health care providers who provided mental treatment and/or evaluations not already associated with the claims file.  After securing any needed authorizations, obtain any available records adequately identified. 

2.  Contact the SSA and request all records related to the appellant's claim for benefits.  Any negative response must be included in the claims file and the appellant notified accordingly.

3.  Ask the appellant to provide either documentation of a high school diploma, or, if he did not complete high school, evidence of the maximum grade attended, as well as authorization for VA to request any available student records from the appellant's high school.

4.  Ask the appellant to identify the nature and dates of any periods of employment.

5.  Ask the appellant whether he has ever been married, as well as the current status of his mental and physical condition.

6.  Ensure that all Spanish language documents in the claims file, including from SSA, have been translated to English.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for a review of the claims file by a VA social worker or other appropriate VA vocational or health professional (a vocational or health professional fluent in Spanish would be most helpful).

The contents of the entire claims file (paper and electronic), to include a complete copy of this remand, must be made available to the designated examiner.

The examination report should include discussion of appellant's documented medical, educational and vocational history. 

The focus of analysis should be on the appellant's condition at the time of his 18th birthday.  This may require having the appellant examined, or conducting a Social and Industrial Survey.  The necessity of any testing is left to the examiner's discretion.

The examiner must opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any disorder affecting the appellant's employability existed at the time of his reaching 18 years of age and rendered him permanently incapable of self-support at the time of his reaching 18 years of age. 

The examiner should state (if possible) what employment limitations would have existed at age 18 and what limitations are currently shown. 

If the appellant was incapable of self-support as of his 18th birthday, then determine whether it is at least as likely as not that incapability of self-support continued after his 18th birthday.

The examiner must explain the rationale for all opinions, citing to supporting factual and clinical data, as appropriate.

8.  After assuring compliance with the above development, as well as with any further development suggested by any additional evidence received, the RO should review the appellant's claim for status as a "helpless child."  If the claim remains denied, the appellant and his representative, the Puerto Rico Public Advocate for Veterans Affairs, must be provided with a supplemental statement of the case.  His representative must be provided an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.  If the representative chooses not to complete a VA Form 646 or its equivalent, the RO should clearly document the same in the file.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




